UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4958
DONALD DUANE COLE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Robert J. Staker, Senior District Judge.
                             (CR-95-16)

                      Submitted: April 3, 2002

                       Decided: May 9, 2002

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mary Lou Newberger, Federal Public Defender, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Lisa
A. Green, Assistant United States Attorney, Huntington, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. COLE
                              OPINION
PER CURIAM:
   Donald Duane Cole appeals the district court’s order revoking his
term of supervised release and sentencing him to twenty-four months’
imprisonment. Cole’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising one issue but stat-
ing that, in her view, there are no meritorious grounds for appeal.
Cole was informed of his opportunity to file a pro se supplemental
brief, but has not done so. Finding no reversible error, we affirm.
   Cole claims that the district court abused its discretion in imposing
a twenty-four month sentence because it exceeded the recommended
sentencing range of six to twelve months set out in U.S. Sentencing
Guidelines Manual ("USSG") § 7B1.4(a) (2000). We review the rea-
sonableness of a revocation sentence for abuse of discretion. United
States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).
   Based on our review of the record, we find the district court did not
abuse its discretion in sentencing Cole to the statutory maximum sen-
tence of twenty-four months’ imprisonment. The sentencing ranges
contained in Chapter Seven of the Guidelines are "non-binding, advi-
sory guides to district courts in supervised release revocation proceed-
ings." Davis, 53 F.3d at 642; see also United States v. Holmes, ___
F.3d ___, 2002 WL 441198, *1 (8th Cir. Mar. 22, 2002).
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
the district court’s order. This court requires that counsel inform her
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.
                                                           AFFIRMED